Title: To George Washington from William Heath, 16 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 16. 1782
                        
                        The field officers of regiments have been convened agreeable to your Excellency’s directions of the 13th
                            instant—An officer was present from every regiment at this post except the 1st and 8th Massachusetts and invalid
                            regiments. Their opinion on the question proposed to them is contained in the inclosed report, copy of which I shall
                            transmit to Mr Phelps by to morrow’s post. All the officers except two, gave theirs voices as expressed in the report, and
                            the two who were of different sentiments, acquiesced with the majority and signed the report. Colonel Shepard of the 4th
                            Massachusetts regiment who commands a brigade was present, but as major Rice at present commands the 4th regiment he gave
                            his vote as commanding officer—Colonel Shepard gave his voice with the other officers, and informed me he was requested by
                            leiutenant colonel Vose, who commands the 1st Massachusetts regiment but could not attend, to express his sentiments—being
                            against consenting to receive fish. I have the honor to be With the greatest respect, Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                        
                            P.S. I forward Stephen Austin a deserter from Robinsons corps who came here this evening. He is an
                                intelligent lad and relates many particulars.
                        


                     Enclosure
                                                
                            
                                
                                    16 April 1782
                                
                            
                            At a meeting of field officers of the regiments in the main army, at major-general Heath’s quarters,
                                April 16 1782.
                            The opinion of the officers being requested, whether it will be agreeable to the army to receive a certain
                                quantity of fish in part of rations.
                            The officers are of opinion, that it will not be agreeable to the army to receive any fish as part of
                                their rations.
                            
                                J. Greaton
                                Coll 3d Masstts Regt
                                Henry Jackson
                                Colo. 9th Massa. Regiment
                                Zebn Butler
                                Col. 4th Conet. Regt
                                Ebr Sprout
                                Lt. Col. Comdt 2d M. Regt
                                J. Brooks
                                Lt Colo. Comdt 7th Mass. Regt
                                Calvin Smith
                                Lt Col. Comdt 6 M. R.
                                Isaac Sherman
                                Lt Col. Comd 5th C. regt
                                Ezra Newhall
                                Lt Coll 5th Mass. Regt
                                John Popkin
                            
                            
                                Lt: Colo. Mass: Regt Ary
                            
                            
                                Moses Knap
                                Majr 10th M. Regt
                                N: Rice
                                Majr 4 M. Regt
                                Jno. P. Wyllys
                                Majr 3d Connect. Regt
                                Thos Grosvenor
                                Lieut. Colo. 1st Connectt Regt.
                                T. Woodbridge
                                Major 2d Conntt. Regt
                            
                        
                        
                    